O’Neill, Judge.
1. The provisions of Section 741.49, Revised Code, make a clear distinction between “pensions” and “monthly disability benefits.”
2. Section 741.46, Revised Code, does not grant a vested right to the beneficiary of “monthly disability benefits” received pursuant to paragraph (C) of Section 741.49, Revised Code.
3. Under the provisions of paragraph (C) of Section 741.49, Revised Code, the board of trustees of a police relief and pension fund has the authority to fix the amount of “monthly disability benefits” to be paid to a qualified beneficiary and the authority, within the limits of the statute and within the proper exercise of its discretion, to increase or decrease such "monthly disability benefits.”
Judgment reversed.
Taft, C. J., Zimmerman, Matthias, Herbert, Schneider and Brown, JJ., concur.